Name: 2008/989/EC: Commission Decision of 23Ã December 2008 authorising Member States, in accordance with Council Directive 1999/105/EC, to take decisions on the equivalence of the guarantees afforded by forest reproductive material to be imported from certain third countries (notified under document number C(2008) 8589)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  marketing;  cooperation policy;  technology and technical regulations;  cultivation of agricultural land;  forestry;  international trade;  information and information processing
 Date Published: 2008-12-31

 31.12.2008 EN Official Journal of the European Union L 352/55 COMMISSION DECISION of 23 December 2008 authorising Member States, in accordance with Council Directive 1999/105/EC, to take decisions on the equivalence of the guarantees afforded by forest reproductive material to be imported from certain third countries (notified under document number C(2008) 8589) (2008/989/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (1), and in particular Article 19(3) thereof, Whereas: (1) In accordance with Article 19(1) of Directive 1999/105/EC, a Council Decision is being adopted on the equivalence of forest reproductive material produced in third countries setting out the conditions under which forest reproductive material of the categories source identified and selected produced in certain third countries may be imported into the Community. However, for certain other third countries the information presently available at Community level is not sufficient to include those third countries in that Decision. This is the case of Belarus, Bosnia and Herzegovina, The former Yugoslav Republic of Macedonia and New Zealand. (2) In order to prevent trade patterns from being disrupted upon the expiry of Commission Decision 2005/942/EC of 21 December 2005 authorising Member States to take decisions under Council Directive 1999/105/EC on assurances afforded in respect of forest reproductive material produced in third countries (2), Member States should be authorised to take decisions on whether certain material imported from those third countries offers equivalent guarantees to those applicable to forest reproductive material produced in the Community in accordance with Directive 1999/105/EC. (3) In order to permit a future possible extension of the Council Decision on the equivalence for forest reproductive material produced in third countries, to third countries other than those listed by the above Decision, a sufficient time period necessary for the implementation of the OECD International Scheme for Certification of Forest Reproductive Material Moving in International Trade by those third countries is requested. Therefore, it should be appropriate to extend the period of the validity of this Decision to 31 December 2014. The period of application of this Decision should be sufficiently long to allow any risk of a disruption of imports into Member States to be avoided. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Member States are authorised to decide in respect of the third countries listed in the Annex, and in respect of the species, categories and types of basic material set out therein whether forest reproductive material produced in those countries affords the equivalent guarantees as regards the approval of its basic material and the measures taken for its production with a view to marketing as does forest reproductive material produced within the Community and complying with the provisions of Directive 1999/105/EC. The forest reproductive material listed in the Annex shall be accompanied by a master certificate or an official certificate issued by the country of origin and records which shall contain details of all consignments to be exported, to be provided by the supplier in the third country. Article 2 Member States shall immediately notify the Commission and other Member States of any decisions taken pursuant to this Decision, and of any withdrawal of such decisions. Article 3 This Decision shall apply from 1 January 2009 to 31 December 2014. Article 4 This Decision is addressed to the Member States. Done at Brussels, 23 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 11, 15.1.2000, p. 17. (2) OJ L 342, 24.12.2005, p. 92. ANNEX Country of origin Species Category Type of basic material Belarus Picea abies Karst. SI SS, St Bosnia and Herzegovina Pinus nigra Arnold SI SS, St The former Yugoslav Republic of Macedonia Abies alba Mill. SI SS, St New Zealand Pinus radiata D. Don SI SS, St Category SI Source Identified Type of basic material SS Seed Source St Stand